MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                                  FILED
regarded as precedent or cited before any                                          Jan 25 2021, 8:33 am

court except for the purpose of establishing                                           CLERK
the defense of res judicata, collateral                                            Indiana Supreme Court
                                                                                      Court of Appeals
                                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Stacy R. Uliana                                         Theodore E. Rokita
Bargersville, Indiana                                   Attorney General of Indiana
                                                        Catherine Brizzi
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Alden A. Tarr, Jr.,                                     January 25, 2021
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        20A-CR-1514
        v.                                              Appeal from the Henry Circuit
                                                        Court
State of Indiana,                                       The Honorable David L. McCord,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        33C03-1904-F6-144



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021           Page 1 of 8
                                Case Summary and Issue
[1]   Alden Tarr pleaded guilty to operating a vehicle while intoxicated (“OWI”), a

      Level 6 felony, and admitted to being an habitual vehicular substance offender.

      Tarr was sentenced to six years, with three years to be executed in the Indiana

      Department of Correction (“DOC”) followed by three years of probation. Tarr

      now appeals his sentence, raising one issue for our review: whether his executed

      sentence is inappropriate in light of the nature of his offense and his character.

      Concluding his sentence is not inappropriate, we affirm.



                            Facts and Procedural History
[2]   On April 10, 2019, Deputy Ben Wright of the Henry County Sheriff’s

      Department was dispatched to a Steak n’ Shake in response to reports of an

      impaired motorcycle driver. Upon arrival, Deputy Wright found Tarr lying in a

      mulch bed using his phone. The motorcycle driven by Tarr had damage to the

      left side where Tarr had dropped the vehicle on the asphalt. Tarr told Deputy

      Wright that he had been drinking and “[Tarr’s] eyes were dark red and he

      appeared to struggle to speak without slurring his words.” Appellant’s

      Appendix, Volume 2 at 19. Deputy Wright asked Tarr if he would perform a

      field sobriety test or a portable breathalyzer test. Tarr refused to submit to

      either. Deputy Wright arrested Tarr and obtained a warrant for a blood draw.


[3]   On April 12, 2019, the State charged Tarr with OWI, a Class A misdemeanor;

      public intoxication, a Class B misdemeanor; OWI with a prior conviction, a


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021   Page 2 of 8
      Level 6 felony; and included an habitual vehicular substance offender

      enhancement. On June 2, 2020, the State and Tarr entered into an agreement

      for Tarr to plead guilty to OWI enhanced to a Level 6 felony and admit to being

      an habitual vehicular substance offender. See id. at 113. In exchange for Tarr’s

      guilty plea, the State agreed to dismiss the public intoxication charge. Id. The

      State recommended Tarr be sentenced to the DOC for one year for OWI and

      two years for the habitual vehicular substance offender enhancement but the

      plea agreement also provided that Tarr was “free to advocate a lesser sentence”

      and the trial court was “free to assess any sentence within the range of

      possibilities greater than the recommended sentence[;] . . . free to impose a

      sentence lesser than the State’s recommended sentence; and may use any

      sentence options” including in-home detention or work release. Id. However,

      the parties agreed any sentence greater than the recommended sentence would

      be suspended. Id.


[4]   Tarr’s sentencing hearing was held on July 20, 2020. Finding Tarr’s criminal

      history, including multiple misdemeanor and felony convictions, and failed

      rehabilitation efforts to be aggravating factors and his “semi open plea

      agreement” to be a slight mitigating factor, the trial court sentenced him to six

      years, with three years to be served in the DOC followed by three years of




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021   Page 3 of 8
      probation.1 See Transcript of Evidence, Volume II at 17-18. Tarr now appeals.

      Additional facts will be provided as necessary.



                                  Discussion and Decision
                                       I. Standard of Review
[5]   Indiana Appellate Rule 7(B) permits us to revise a sentence “if, after due

      consideration of the trial court’s decision, [we] find[] that the sentence is

      inappropriate in light of the nature of the offense and the character of the

      offender.” Sentencing is “principally a discretionary function” of the trial court

      to which we afford great deference. Cardwell v. State, 895 N.E.2d 1219, 1222

      (Ind. 2008). “Such deference should prevail unless overcome by compelling

      evidence portraying in a positive light the nature of the offense . . . and the

      defendant’s character[.]” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[6]   The defendant carries the burden of persuading us that the sentence imposed by

      the trial court is inappropriate, Childress v. State, 848 N.E.2d 1073, 1080 (Ind.

      2006), and we may look to any factors appearing in the record in making such a

      determination, Reis v. State, 88 N.E.3d 1099, 1102 (Ind. Ct. App. 2017). The

      question under Rule 7(B) is “not whether another sentence is more appropriate;

      rather, the question is whether the sentence imposed is inappropriate.” King v.




      1
       The trial court sentenced Tarr to two years, with one year suspended, for his Level 6 felony OWI
      conviction, enhanced by four years, with two years suspended, for his status as an habitual vehicular
      substance abuse offender. Transcript of Evidence, Volume II at 17.

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021                   Page 4 of 8
      State, 894 N.E.2d 265, 268 (Ind. Ct. App. 2008). “The principal role of

      appellate review should be to attempt to leaven the outliers ... not to achieve a

      perceived ‘correct’ result in each case.” Cardwell, 895 N.E.2d at 1225.


                                 II. Inappropriate Sentence
[7]   Tarr does not challenge the length of his sentence but “rather his placement in

      prison over home detention, as inappropriate.” Appellant’s Brief at 8. The

      location where a sentence is to be served is an appropriate focus for application

      of our review and revise authority. Biddinger v. State, 868 N.E.2d 407, 414 (Ind.

      2007). “A defendant challenging the placement of a sentence must convince us

      that the given placement is itself inappropriate.” Fonner v. State, 876 N.E.2d

      340, 344 (Ind. Ct. App. 2007). However, it is difficult for a defendant to prevail

      on a claim that the placement of his or her sentence is inappropriate because

      “trial courts know the feasibility of alternative placements in particular counties

      or communities.” Id. at 343. Tarr contends that he is a longtime alcoholic and

      “[p]utting him in prison when home detention and treatment are available is

      inappropriate.” Appellant’s Br. at 11. We disagree.


[8]   We consider both prongs of Rule 7(B), the nature of the offense and the

      character of the defendant, in our assessment of the inappropriateness of a

      sentence. Connor v. State, 58 N.E.3d 215, 219 (Ind. Ct. App. 2016). Generally,

      the nature of the offense is found in the details and circumstances surrounding

      the offense and the defendant’s participation therein. Perry v. State, 78 N.E.3d 1,

      13 (Ind. Ct. App. 2017). However, Tarr presents no facts or argument regarding


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021   Page 5 of 8
       the nature of his offense.2 Without more, Tarr has not met his burden to

       persuade us that the nature of his offense warrants a change in placement.3


[9]    The “character of the offender” portion of the Rule 7(B) standard refers to the

       general sentencing considerations and relevant aggravating and mitigating

       factors, Williams v. State, 782 N.E.2d 1039, 1051 (Ind. Ct. App. 2003), trans.

       denied, and permits a broader consideration of the defendant’s

       character, Anderson v. State, 989 N.E.2d 823, 827 (Ind. Ct. App. 2013), trans.

       denied.


[10]   A defendant’s life and conduct are illustrative of his character. Washington v.

       State, 940 N.E.2d 1220, 1222 (Ind. Ct. App. 2011), trans. denied. One relevant

       factor in assessing character is a defendant’s criminal history. Rutherford v. State,

       866 N.E.2d 867, 874 (Ind. Ct. App. 2007). The significance of criminal history

       “varies based on the gravity, nature, and number of prior offenses in relation to

       the current offense.” Id. Here, Tarr has an extensive criminal history stretching

       back to 1989 comprised, in part, of multiple OWIs, a misdemeanor battery, and

       convictions for unlawful sale of a precursor and dumping controlled substance




       2
        Tarr does concede that “the nature of [his] offense is serious because it is his sixth [OWI] conviction[.]”
       Appellant’s Br. at 11
       3
         We note that, because Tarr pleaded guilty, the transcript of the guilty plea/sentencing hearing contains only
       the most basic recitation of the factual basis underlying the plea. Thus, the State relies on the probable cause
       affidavit to provide us some insight regarding the nature of Tarr’s offense. See Brief of Appellee at 4-5 (citing
       Appellant’s App., Vol. 2 at 19-20). However, it is not the State’s burden to show that the imposed sentence is
       appropriate in light of the nature of the offense. Rather, it is Tarr’s burden to demonstrate that the imposed
       sentence is inappropriate in light of the nature of his offense. By providing us no details or circumstances of
       his offense, he has failed to meet his burden.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021                     Page 6 of 8
       waste-chemicals as part of a plea agreement dismissing dealing in

       methamphetamine charges.4 See Appellant’s App., Vol. 2 at 123-25. Also, Tarr

       was arrested during the proceedings for this charge for failing to appear. See id.

       at 126.


[11]   This court has found that placement in the DOC is not inappropriate when

       prior, less restrictive efforts at rehabilitation have been unsuccessful.

       See Fonner, 876 N.E.2d at 344. Tarr’s criminal history began in 1989 and is

       comprised of three felony convictions and ten misdemeanor convictions,

       including five OWI convictions. See Appellants App., Vol. 2 at 123-26. Tarr has

       been given multiple chances to serve sentences outside the DOC and has been

       unsuccessful. He has been on probation several times and has had probation

       terminated as unsuccessful twice. See Tr., Vol. II at 17; Appellant’s App., Vol. 2

       at 126. And in 2016, Tarr was released from Henry County Jail to the House of

       Hope for substance abuse treatment but left House of Hope after testing positive

       for suboxone. The record reveals that despite Tarr repeatedly receiving less

       restrictive placements, or having jail time suspended to probation, he has

       continued to commit crimes. Thus, we cannot say that commitment to DOC is

       inappropriate.




       4
        The trial court did not consider Tarr’s pending OWI charge in another county as part of his criminal
       history. See Tr., Vol. II at 17. Further, even if we do not include Tarr’s two 2016 OWI offenses in our
       assessment of his criminal history as they were the basis for enhancing Tarr’s OWI from a Class A
       misdemeanor to a Level 6 felony and the habitual vehicular substance offender enhancement, Appellant’s
       App., Vol. 2 at 37, 49, his criminal history still outweighs any mitigators.

       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021                Page 7 of 8
[12]   In an attempt to portray his character in a positive light, Tarr emphasizes that

       he is one year sober and is currently employed and owns a home; however, we

       are unpersuaded that this overcomes his significant criminal history and the

       serious nature of his current offense. Accordingly, Tarr has failed to meet his

       burden of showing an executed sentence in the DOC is inappropriate.



                                               Conclusion
[13]   We conclude that Tarr’s sentence is not inappropriate in light of the nature of

       his offense and his character. Accordingly, we affirm.


[14]   Affirmed.


       Bailey, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-1514 | January 25, 2021   Page 8 of 8